Title: From Thomas Jefferson to William Duane, 23 May 1801
From: Jefferson, Thomas
To: Duane, William


               
                  Sir
                  Washington May 23. 1801.
               
               I have duly recieved your favor of the 10th. and shall always be thankful for any information you will favor me with, interesting to our affairs, & particularly which may enable me to understand the differences of opinion & interest which seem to be springing up in Pensva., & to be subjects of uneasiness. if that state splits it will let us down into the abyss. I hope so much from the patriotism of all, that they will make all smaller motives give way to the greater importance of the general welfare.
               I now write to mr Boudinot, forwarding the specimens of mr Reich’s talents as an engraver, and recommending to him to consider whether he may not be usefully employed for the public. will you be so good as to mention this to Reich & to desire him to present himself to mr Boudinot two or three days after you shall have recieved this.
               As to your proposition on the subject of stationary I believe you may be assured of the favor of every department here; you have no doubt contemplated the placing your supplies here. my custom is inconsiderable & will only shew my desire to be useful to you.
               From a paragraph in your letter to mr Gallatin I think you must have forgotten the particulars of what passed here on the subject of the prosecutions against you. to recall it to your mind I will just recapitulate that I asked if you could give me an exact list of the prosecutions of a public nature, against you, & over which I might have a controul; observing that whenever in the line of my functions I should be met by the Sedition law, I should treat it as a nullity: that therefore even in the prosecution recommended by the Senate, if founded on that law I would order a Nolle prosequi; but out of respect to that body should be obliged to refer to the Attorney of the district to consider whether there was ground of prosecution in any court & under any law aknoleged of force. I thought you expressed some dislike to a change of judicature, said you could not furnish then a correct statement of the prosecutions, but would do it after your return to the city. this at least was the impression left on my mind, and I ascribed your not having furnished so specific a list of the prosecutions as would enable me to interpose with due accuracy, either to the distance of the trials, or perhaps a willingness to meet the investigation before a jury summoned by an impartial officer. the trial on behalf of the Senate being postponed you have time to explain your wishes to me, and if it be done on a consultation with mr Dallas, it may abridge the operations which shall be thought proper.
               I accept with acknolegement mrs Bache’s compliments, & beg leave to tender her my sincere respects, & to yourself salutations & my best wishes.
               
                  
                     Th: Jefferson
                  
               
            